Title: [Diary entry: 25 March 1788]
From: Washington, George
To: 

Tuesday 25th. Thermometer at 36 in the morng.—46 at Noon and 44 at Night. Morning clear, ground hard frozen, Wind from So. Wt. in the Morning early. Afterwards it veered to West, blew fresh & cold. In the evening it got to So. Wt. again and became moderate. Visited all the Plantations. The ground at all was too hard frozen and when thawed too wet to sow and harrow till afternoon. Mr. Benja. Dulany came here dined and returned afterwards. 